United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2787
                        ___________________________

                                   John L. Shelton

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                  Commissioner, Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: March 5, 2018
                              Filed: March 26, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

    John L. Shelton appeals from the judgment of the district court1 upholding the
Commissioner’s determination that Shelton was not entitled to waiver of recovery of

      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
overpaid retirement/survivors benefits, and her decision ordering repayment of social
security benefits he received. Shelton argues that repayment is against equity and
good conscience, because the overpayment was due to the Commissioner’s error, and
because repayment would cause a financial hardship.

       Upon de novo review, this court concludes, for the reasons given by the district
court, that substantial evidence supports the Commissioner’s decision. See Andrews
v. Colvin, 791 F.3d 923, 928 (8th Cir. 2015) (standard of review). The judgment is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-